PER CURIAM: *
Adam Daniels, Texas inmate # 619572, appeals from the summary judgment granted in favor of some but not all defendants in his civil rights action, filed pursuant to 42 U.S.C. § 1983. This court must examine the basis for its appellate jurisdiction sua sponte if necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.1987). Under 28 U.S.C. § 1291, this court’s jurisdiction is limited to appeals from “final decisions of the district courts.” Brown v. Miss. Valley State Univ., 311 F.3d 328, 331 (5th Cir.2002)(internal quotation and citation omitted). The district court’s “Memorandum and Order on Partial Dismissal” is not a final judgment. See id.; see also Fed.R.CivP. 54(b). Accordingly, the instant appeal is DISMISSED for lack of jurisdiction.
All of Daniels’s outstanding motions are DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.